Citation Nr: 0201765	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  98-15 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
December 1968.

This appeal initially arose from a 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which denied service connection for PTSD.  
The claims file indicates that the veteran was notified of 
the decision in June 1997.  In a decision dated in March 
2000, the Board of Veterans' Appeals (Board) denied service 
connection for PTSD.  The veteran appealed that determination 
to the United States Court of Appeals for Veterans Claims 
(Court).  

In January 2001, the Acting Secretary of VA submitted 
Appellee's Opposed Motion for Remand and to Stay Proceedings.  
The Acting Secretary asserted that a remand was required by 
The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  In February 2001, the veteran 
submitted Appellant's Cross-Motion for Remand in Opposition 
to Appellee's Motion for Remand.  The veteran sought an 
additional basis for remand, requesting that the Board be 
ordered to provide adequate reasons and bases for its 
decision.  

In a March 2001 order, the Court vacated and remanded the 
Board's March 2000 decision.  The Court did not address the 
additional allegations of error set forth in the veteran's 
cross-motion.  The Court explained that even if the veteran 
prevailed in his additional arguments, he would not be 
entitled to a remedy greater than the remand necessitated by 
the VCAA.  The veteran had conceded that a remand was the 
appropriate remedy (as opposed to a reversal by the Court 
with an award of benefits), his allegations of error could be 
properly raised and remedied on remand, and there was no 
showing of immediate prejudice.  


REMAND

In correspondence dated June 13, 2001, the Board informed the 
veteran's attorney that he had 90 days in which to submit 
additional evidence or argument.  In September 2001, the 
Board granted a request by the veteran's attorney for an 
extension of time until November 13, 2001.  On that date, the 
veteran's attorney submitted what he identified as a November 
2001 private summary diagnosis, and specified that the 
veteran did not waive RO consideration.  He additionally 
stated that a complete written examination report would be 
prepared and submitted within two weeks.  In response, the 
Board granted the veteran an extension of time until December 
1, 2001.  On November 19, 2001, the veteran's attorney 
submitted what he identified as the corresponding complete 
examination report, and specified that the veteran did not 
waive RO consideration.

Since a waiver of the right to readjudication by the RO 
pursuant to 38 C.F.R. § 20.1304(c) (2001) was not submitted 
with the additional evidence received in November 2001, the 
veteran's claim, along with the newly submitted evidence, 
must be remanded to the RO for initial consideration.

In addition, as the Acting Secretary's brief to the Court 
observed, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (Supp. 2001).  Among 
other things, this law eliminates the concept of a well 
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  See also Karnas, 1 Vet. App. at 
308.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for this additional reason, a remand is required.

Accordingly, this case is REMANDED for the following:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed, to include but not limited 
to all development indicated by the 
additional medical records received in 
November 2001.

3.  Upon completion of (1) and (2), but 
not contingent upon whether any 
additional records are obtained, the RO 
should readjudicate the veteran's claim 
of entitlement to service-connection for 
PTSD.

If the claim remain denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case.  They should be afforded the appropriate period 
of time within which to respond thereto, at their option, as 
provided by governing regulation.  Then, if otherwise in 
order, the case should be returned to the Board after 
compliance with all requisite appellate procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



